DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on July 21, 2021, claims 1-3, 6-11 and 14-18 are now pending for examination in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below, on Claim Rejections - 35 USC 101 accordance with the "2019 Revised Patent Subject Matter Eligibility Guidance" (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the "2019 PEG").

Step 1. in accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim method (claims 8-14), system (claims 1-7), and computer readable 

Step 2A. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of validating a database world state in a blockchain network, which falls into the "Certain Methods of Organizing Human Activity," group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recites the abstract idea of managing a contract, which falls within the abstract idea of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), teaching, and following rules or instructions). It is noted that cited abstract idea also falls within the mental processes group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The recitation of generic computer components does not negate that the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1. A blockchain user node in a blockchain network comprising a plurality of endorser nodes and an orderer node, the blockchain user node comprising: a memory storing one or more instructions; and a processor that when executing the one or more instructions configures the processor to: create and send a world state checkpoint transaction to the plurality of endorser nodes, the world state checkpoint transaction comprising a request for the plurality of endorser nodes to each conduct a world state validation, receive a plurality of endorsements of the world state checkpoint transaction from the plurality endorsing peers, send an endorsed world state checkpoint transaction, including the plurality of endorsements, to the orderer node to be included in a block by the orderer node, and verifying, by the blockchain user node, an integrity of a current world state of each endorser node of the plurality of endorser nodes.

With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to validating a database world state in a blockchain network, from a computer, a processor, a computer readable storage medium (claims 1, 8, and 15). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant's specifications paragraph [0139], As shown in FIG. 8, computer system/server 802 in cloud computing node 800 is shown in the form of a general-purpose computing device. The components of computer system/server 802 may include, but are not limited to, one or more processors or processing units 804, a system memory 806, and a bus that couples various system components including system memory 806 to processor 804.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.

Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to validating a database world state in a blockchain network, from a computer, a processor, a computer readable storage medium, through at a very high level of generality and without imposing meaningful limitation on the scope of the claim. In addition, Applicant's Specification (figs. 2A-3B, 6C-6D, 7A, 8 and para. 0139) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element". 
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally creating, receiving, and verifying data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".  MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  

• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent 
• Corp. v. Active Network, Inc ...
...Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.  Dependent claims 2-7, 9-14 and 16-20, recite steps such as blockchain networking and validating. These steps when analyzed under Step 2A Prong I, it is determined that they amount to additional activity for organizing human activity and thus part of the abstract idea itself.  The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of method of organizing human activity, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti et al. (US Pub. No. 20190018888) in view of Wilson et al. (US Pub. No. 20180205537).

With respect to claim 1, Madisetti et al. teaches a blockchain user node in a blockchain network comprising a plurality of endorser nodes and an orderer node, the blockchain user node comprising: 

a memory (memory, See Paragraph 46) storing one or more instructions; and 

a processor (processor, See Paragraph 45) that when executing the one or more instructions configures the processor to: 

create and send a world state checkpoint transaction (Paragraph 216 teaches world and transaction states) to the plurality of endorser nodes, the world state checkpoint transaction comprising a request for the plurality of endorser nodes to each conduct a world state validation (Paragraph 41 teaches processing and validating transactions on a multi-chain network), 

receive a plurality of endorsements of the world state checkpoint transaction from the plurality endorsing peers, 
send an endorsed world state checkpoint transaction, including the plurality of endorsements, to the orderer node to be included in a block by the orderer node, and 
verifying, by the blockchain user node, an integrity of a current world state of each endorser node of the plurality of endorser nodes (Paragraph 146 teaches integrity verification is performed).  Madisetti et al. does not disclose an endoser node.
However, Wilson et al. teaches receive a plurality of endorsements of the world state checkpoint transaction from the plurality endorsing peers, 
send an endorsed world state checkpoint transaction, including the plurality of endorsements, to the orderer node to be included in a block by the orderer node (Paragraph 8 teaches a second entity may vouch that this information is correct or valid and can endorse the information describing the first entity. Validation of this information may be carried out by the second entity in advance or at the same time).

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Madisetti et al. (blockchain scalability) with Wilson et al. (data validation and storage).  This would have facilitated blockchain scalability and management by efficiently processing transactions.  See Madisetti et al. Paragraph(s) 2-16.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  

The Madisetti et al. reference as modified by Wilson et al. teaches all the limitations of claim 1.  With respect to claim 2, Madisetti et al. teaches the blockchain user node system of claim 1, wherein the processor is further all blockchain nodes or peers of the blockchain network are configured to:

receive, from each endorser node, of the plurality of endorser nodes, a signed hash value of a current world state in response to the plurality of endorser nodes each receiving the block from the orderer node (“The use of a block chain provides at least several benefits. These include its public nature, allowing any other party or entity from viewing the data and cryptographic verification of the data enabled by the digital signatures, hashing and layered nature of the block chain” See Paragraph 17).


The Madisetti et al. reference as modified by Wilson et al. teaches all the limitations of claim 1.  With respect to claim 3, Madisetti et al. teaches the blockchain user node of claim 1, wherein,
when the processor is configured to verify an integrity of a current world state of each endorser node, the processor is further configured to:

verify the integrity of the current world state for each endorser node, of the plurality of endorser nodes, based on the signed hash value of the current world state received from each of the endorser nodes in response to the plurality of endorser nodes each receiving the block from the orderer node (Paragraph 146 teaches integrity verification is performed).

The Madisetti et al. reference as modified by Wilson et al. teaches all the limitations of claim 3.  With respect to claim 4, Wilson et al. teaches the blockchain user node system of claim 3, wherein, when the processor is configured to verify the integrity of the current world state for each endorser node, the processor is further configured to:

identify that the current world state for an endorser node, of the plurality of endorser nodes, is correct based on the signed hash value received from the endorser node being the same as a majority of the signed hash values received from the other endorser nodes of the plurality of endorser nodes; or

identify that the current world state for an endorser node, of the plurality of endorser nodes, is not correct based on the signed hash value received from the endorser node being different than a majority of the signed hash values received from the other endorser nodes of the plurality of endorser nodes Paragraph 8 teaches A second entity may vouch that this information is correct or valid and can endorse the information describing the first entity. Validation of this information may be carried out by the second entity in advance or at the same time. 

The Madisetti et al. reference as modified by Wilson et al. teaches all the limitations of claim 4.  With respect to claim 5, Wilson et al. teaches the blockchain user node of claim 4, wherein the processor is further configured to:

notify a majority of the endorser nodes, of the plurality of endorser nodes, that their current world states are the correct world states based on the identification; or 

notify a minority of the endorser nodes, of the plurality of endorser nodes, that their current world states are not the correct world states based on the identification (“The blockchain peers are then notified,” See Paragraph 9).

The Madisetti et al. reference as modified by Wilson et al. teaches all the limitations of claim 1.  With respect to claim 6, Madisetti et al. teaches the blockchain user node system of claim 2, wherein, when the processor is configured to verify an integrity of the current world state for each endorser node, the processor is further configured to:

compare the signed hash value of the current world state received from each of the endorser nodes with the majority of the signed hash values received from the other endorser nodes of the plurality of endorser nodes via a consensus algorithm (“the second blockchain is comparatively de-centralized when compared to the first blockchain. In some embodiments, the second blockchain may have at least one of a block time that is greater than a block time of the first blockchain or a block generation time that is greater than a block generation time of the first blockchain,” See Paragraph 44).

The Madisetti et al. reference as modified by Wilson et al. teaches all the limitations of claim 1.  With respect to claim 7, Madisetti et al. teaches the blockchain user node of claim 3, wherein the processor is
further configured to:

notify a minority of the endorser nodes, of the plurality of endorser nodes, that their current world states are not the correct world state to cause the minority of endorser nodes to suspend interactions until the minority of endorser nodes implement the correct world state (“The blockchain peers are then notified,” See Paragraph 9).

With respect to claim 8, Madisetti et al. teaches a method, comprising:
creating and sending a world state checkpoint transaction (Paragraph 216 teaches world and transaction states) to the plurality of endorser nodes, the world state checkpoint transaction comprising a request for the plurality of endorser nodes to each conduct a world state validation (Paragraph 41 teaches processing and validating transactions on a multi-chain network), 

receiving a plurality of endorsements of the world state checkpoint transaction from the plurality endorsing peers, 
sending an endorsed world state checkpoint transaction, including the plurality of endorsements, to the orderer node to be included in a block by the orderer node, and 
verifying, by the blockchain user node, an integrity of a current world state of each endorser node of the plurality of endorser nodes (Paragraph 146 teaches integrity verification is performed).  Madisetti et al. does not disclose an endoser node.
However, Wilson et al. teaches receiving a plurality of endorsements of the world state checkpoint transaction from the plurality endorsing peers, 
sending an endorsed world state checkpoint transaction, including the plurality of endorsements, to the orderer node to be included in a block by the orderer node (Paragraph 8 teaches a second entity may vouch that this information is correct or valid and can endorse the information describing the first entity. Validation of this information may be carried out by the second entity in advance or at the same time).

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Madisetti et al. (blockchain scalability) with Wilson et al. (data validation and storage).  This would have facilitated blockchain scalability and management by efficiently processing transactions.  See Madisetti et al. Paragraph(s) 2-16.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  

The Madisetti et al. reference as modified by Wilson et al. teaches all the limitations of claim 8.  With respect to claim 9, Madisetti et al. teaches the
 method of claim 8, wherein the plurality endorser nodes validate and commit all transactions in the block (Paragraph 41 teaches processing and validating transactions on a multi-chain network).

With respect to claim, 10 it is rejected on grounds corresponding to above rejected claim 3, because claim 10 is substantially equivalent to claim 3.
With respect to claim, 11 it is rejected on grounds corresponding to above rejected claim 4, because claim 11 is substantially equivalent to claim 4.
With respect to claim, 12 it is rejected on grounds corresponding to above rejected claim 5, because claim 12 is substantially equivalent to claim 5.
With respect to claim, 13 it is rejected on grounds corresponding to above rejected claim 6, because claim 13 is substantially equivalent to claim 6.
With respect to claim, 14 it is rejected on grounds corresponding to above rejected claim 7, because claim 14 is substantially equivalent to claim 7.

With respect to claim 15, Madisetti et al. teaches a non-transitory computer readable medium comprising one or more instructions that when executed by a processor of a blockchain user node in a blockchain network comprising a plurality of endorser nodes and an orderer node, causes the processor to perform:
receiving a plurality of endorsements of the world state checkpoint transaction from the plurality endorsing peers, 
sending an endorsed world state checkpoint transaction, including the plurality of endorsements, to the orderer node to be included in a block by the orderer node, and 
verifying, by the blockchain user node, an integrity of a current world state of each endorser node of the plurality of endorser nodes (Paragraph 146 teaches integrity verification is performed).  Madisetti et al. does not disclose an endoser node.
However, Wilson et al. teaches receiving a plurality of endorsements of the world state checkpoint transaction from the plurality endorsing peers, 
sending an endorsed world state checkpoint transaction, including the plurality of endorsements, to the orderer node to be included in a block by the orderer node (Paragraph 8 teaches a second entity may vouch that this information is correct or valid and can endorse the information describing the first entity. Validation of this information may be carried out by the second entity in advance or at the same time).

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Madisetti et al. (blockchain scalability) with Wilson et al. (data validation and storage).  This would have facilitated blockchain scalability and management by efficiently processing transactions.  See Madisetti et al. Paragraph(s) 2-16.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  
With respect to claim, 16 it is rejected on grounds corresponding to above rejected claim 9, because claim 16 is substantially equivalent to claim 9.
With respect to claim, 17 it is rejected on grounds corresponding to above rejected claim 3, because claim 17 is substantially equivalent to claim 3.
With respect to claim, 18 it is rejected on grounds corresponding to above rejected claim 4, because claim 18 is substantially equivalent to claim 4.
With respect to claim, 19 it is rejected on grounds corresponding to above rejected claim 5, because claim 19 is substantially equivalent to claim 5.
The Hunt et al. [1] reference as modified by Hunt et al. [2] teaches all the limitations of claim 17.  With respect to claim 20, Hunt et al. [1] teaches the non-transitory computer readable medium of claim 17, wherein the verifying an integrity of the current world state for each endorser node further comprises:

comparing the signed hash value of the current world state received from each of the endorser nodes with the majority of the signed hash values received from the other endorser nodes of the plurality of endorser nodes via a consensus algorithm (“the second blockchain is comparatively de-centralized when compared to the first blockchain. In some embodiments, the second blockchain may have at least one of a block time that is greater than a block time of the first blockchain or a block generation time that is greater than a block generation time of the first blockchain,” See Paragraph 44), and wherein the one or more instructions further cause the processor to perform:

notifying a minority of the endorser nodes, of the plurality of endorser nodes, that their current world states are not the correct world state to cause the minority of endorser nodes to suspend interactions until the minority of endorser nodes implement the correct world state (“The blockchain peers are then notified,” See Paragraph 9).

. Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20190132203 is directed to CONFIGURING AN ADAPTIVE COMPUTING CLUSTER:   [0006] The at least one solution-specific container may include a blockchain peer container having a world state database and a transactional ledger and may be communicatively coupled to a blockchain network. The blockchain peer container may be configured to retrieve a data object from one of the transactional ledger and the world state database in response to a task assigned by the job scheduling unit of the orchestrator container, and may be further configured to submit a proposed transaction to the blockchain network. Finally, the blockchain peer container may include a smart contract associated with one of the at least one procedure and configured to automatically execute the smart contract in response to a request received from the blockchain network.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154